Citation Nr: 0504235	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  The propriety of the reduction in evaluation of residuals 
of a low back disability from 60 to 40 percent disabling, 
effective from March 1, 2003.

2.  The propriety of the reduction in evaluation of 
gastroesophageal reflux disease, from 10 to 0 percent 
disabling, effective from March 1, 2003, to include a current 
increased (compensable) rating.

3.  Entitlement to an increased (compensable) rating for 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had duty from August 1974 to October 1974, May 
1988 to September 1988, and December 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which reduced the ratings for 
residuals of a low back disability from 60 to 40 percent, and 
for gastroesophageal reflux disease (GERD) from 10 to 0 
percent, effective from March 1, 2003, and denied an 
increased (compensable) rating for hearing loss disability.

After the RO issued a June 2002 rating decision for proposed 
reduction, the veteran requested and was scheduled for a 
personal hearing in September 2002. In a September 2002 
letter he canceled the hearing and indicated that if the 
ratings were reduced, he wanted a personal hearing. He did 
not request a hearing subsequent to the reductions.  In view 
of the action below, hearing clarification is not needed.  
The GERD issue is being remanded and the matter of a hearing 
as to that issue will be discussed below.


FINDING OF FACT

In a statement received in March 2004, the veteran indicated 
that he was satisfied with the decisions made in his case 
except with the GERD issue; in an October 2004 Appellant's 
Brief, his representative confirmed that in March 2004 the 
veteran had withdrawn appeals on the issues of a rating 
reduction for residuals of a low back disability, and a 
compensable rating for hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of the propriety of the 
reduction in evaluation for residuals of low back disability 
from 60 to 40 percent disabling, effective from March 1, 
2003, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2004).

2.  The criteria for a withdrawal of the veteran's 
substantive appeal on the issue of an increased rating for 
bilateral hearing loss have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2004).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. Further, a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b). 
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).

By rating action dated in December 2002, the RO denied an 
increased (compensable) disability rating for the veteran's 
hearing loss, and reduced the rating for a low back 
disability from 60 to 40 percent. The veteran perfected 
timely appeals of these decisions to the Board in March 2003.

In a March 2004 statement, the veteran indicated that he was 
satisfied with the decisions made in his case, except for the 
GERD issue. In an October 2004 Appellant's Brief, the 
veteran's representative indicated that the only issue on 
appeal was for GERD, and the veteran had withdrawn the other 
two issues on appeal in his March 2004 statement. 

The Board finds that the March 2004 statement qualifies as a 
valid withdrawal of the appeal on issues of an increased 
rating for hearing loss and the propriety of the reduction in 
evaluation of residuals of a low back disability under 38 
C.F.R. § 20.204.

In light of the veteran's withdrawal of the appeals with 
respect to these issues, there remains no allegation of error 
of fact or law for appellate consideration. Therefore, the 
Board does not have jurisdiction to review the appeals. 
Accordingly, the appeals will be dismissed.


ORDER

The appeal of the propriety of the reduction in evaluation of 
residuals of low back disability from 60 to 40 percent 
disabling, effective from March 1, 2003, is dismissed.

The appeal of the issue of entitlement to an increased 
(compensable) rating for hearing loss disability, is 
dismissed.


REMAND

With respect to the issue of the propriety of the rating 
reduction for GERD, to include a current compensable rating, 
the Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), [38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)] and the regulations implementing it are applicable to 
the veteran's claim.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in the 
claimant's possession.

Review of the claims file reveals that the veteran has not 
been properly notified of the evidence and regulations 
governing his claim, of the evidence and information 
necessary to substantiate the claim, which part of the 
evidence he should provide, and which part VA will attempt to 
obtain. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. § 5103(a) and Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

In light of these circumstances, the Board has concluded that 
further RO actions are required to comply with the VCAA and 
the implementing regulations.

Further, in the document indicating he desired withdrawal of 
the above issues, there was indication that he is taking 
medication on a regular basis for his GERD as he has regular 
symptoms.  Such findings might warrant a compensable 
evaluation, and as such, additional examination for 
confirmation and clarification is needed.  In 2002 it was 
noted that post-surgery he was having very few symptoms.  As 
it is not clear what the current symptoms may be, examination 
is indicated.  

Additionally, as noted in the Introduction section above, 
there is a potentially unresolved question as to whether he 
wants a hearing.  That matter will be clarified so as to not 
violate the due process rights of the veteran.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a VCAA letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), pertinent to the 
reduction and restoration of the rating, 
to include notice that he should submit 
any pertinent evidence in his possession.  
See 38 C.F.R. § 3.159.  Specifically, if 
there has been any treatment of his GERD 
since the 2004 examination, records of 
such treatment should be identified by 
the veteran and obtained by the RO or the 
veteran and submitted to the RO.

2.  The RO should contact the veteran and 
ascertain whether he desires a hearing of 
any type.  If he wants a hearing at the 
RO it should be scheduled in accordance 
with applicable procedures.  If he wants 
a hearing before the Board at the RO, or 
in Washington, the examination requested 
below should be conducted prior to the 
Board hearing being scheduled.

3.  The RO should arrange for a VA 
examination to set forth the nature and 
extent of current service connected 
gastrointestinal symptoms.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  Functional 
limitations are to be set forth.  It 
should be noted whether he is using 
medication, and whether there are 
continuing symptoms.

4.  Then, the RO should readjudicate the 
issue on appeal on a de novo basis. If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order. 

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case. No action is required of the 
appellant until he is otherwise notified but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


